Per Curiam.
This is an appeal from a judgment and sentence for armed robbery. The case is now before the court on appellant counsel’s motion to withdraw, and respondent’s motion to dismiss the cause on the ground, among others, that the appeal is frivolous. Argument on these motions was heard on October 29,1968.
After the appellant filed a timely notice of appeal, the trial court pursuant to ROA 46 (c) (2) (i) entered an order finding the appellant to be an indigent, authorizing the appeal to be perfected at public expense and appointing counsel to represent the appellant. A transcript and statement of facts have been prepared at public expense and filed in this court.
On August 30, 1968, appellant’s counsel filed a brief reviewing the case and setting forth the only two assignments of error which might arguably support an appeal, and at the same time filed a motion to *952withdraw in accordance with the rule announced in Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 Sup. Ct. 1396 (1967), deeming the appeal to be without merit: It áppears from the record that copies of appellant’s brief and his counsel’s motion for withdrawal were mailed to appellant on August 29,1968.
A full examination of the proceeding discloses that the assignments of error cannot be supported by the record, and the court finds the appeal patently frivolous. The motion of appellant’s counsel to withdraw, and of respondent’s motion to dismiss the appeal on the grounds of frivolity are, therefore, granted.
It is so ordered.